DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure as originally filed does not discuss a further settling period as claimed in amended claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a fuel volume meter” in lines 15-16 is unclear if the fuel volume meter is the same or different than the one previously claimed.
Regarding claim 1, the phrase “a further settling period” is not discussed in the specification, creating uncertainty as to what the phrase encompasses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone et al. (US 2013/0075532) in view of Wyler (US 8,381,779).
In re. claim 1, Fuscone teaches a fueling method comprising the steps of: instructing the dispensing of a provisional quantity of fuel to a fuel tank of an apparatus (total calculated fuel requirement for the flight is the standby fuel figure plus the additional amount added at the ramp); dispensing an initial quantity of fuel to the fuel tank of the apparatus, the initial quantity of fuel being less than the provisional quantity of fuel (standby load before push-back) (para [0005]); waiting for a predetermined settling period for the initial quantity of fuel dispensed to the fuel tank to homogenise and settle within the fuel tank of the apparatus (e.g. 2 to 3 hours before takeoff) (para [0005]); after the predetermined settling period has elapsed, taking a fuel gauge reading of the quantity of fuel that has homogenised and settled in the fuel tank of the apparatus, using a fuel gauge associated with the fuel tank of the apparatus (initial quantity measured using aircraft fuel gauges as admitted by the applicant) (applicant’s specification pg. 3, ln. 18-20); calculating a differential volume of fuel which is the difference between the fuel gauge reading and a desired final fuel quantity (additional amount added at the ramp) (para [0054]) (ADJ Ramp Fuel determined by DYNAMIC module) (para [0083]); instructing a dispensing apparatus (bowser (4)) (fig. 1) to dispense the differential volume of fuel to the fuel tank of the apparatus (para [0096]); dispensing to the fuel tank a volume of fuel substantially equivalent to the differential volume using the dispensing apparatus (4) (fig. 1) (para [0096]); and notifying an officer associated with the apparatus of a total fuel quantity contained within the fuel tank (final quantity measured using aircraft fuel gauges as admitted by the applicant) (applicant’s specification pg. 3, ln. 18-20), the total fuel quantity comprising a combination of the fuel gauge reading taken by the fuel gauge associated with the fuel tank of the apparatus after dispensing the initial quantity of fuel and waiting for the settling period to elapse (prior to fuel added at the ramp) (para [0054]), and the differential volume dispensed to the fuel tanks (once ramp fuel has been added, e.g. 53.5 tonnes) (para [0083]) as measured without relying on a further settling  period (when the pilot accepts the fuel (para [0099]) and takes off (para [0060])) and further reading of the fuel gauge (once ramp fuel addition is accepted (para [0099]) and total fuel is understood to be the standby fuel plus the added ramp fuel) (para [0054]).
Fuscone fails to disclose the dispensing apparatus includes a fuel volume meter, wherein the fuel volume meter of the dispensing apparatus is used to measure the differential volume of fuel dispensed to the fuel tank, stopping the dispensing apparatus automatically once the differential volume has been dispensed into the fuel tank of the apparatus, as measured by the fuel volume meter, and notifying an officer of the differential volume added.
Wyler teaches a dispensing apparatus (14) including a fuel volume meter (64) (col. 6, ln. 32-36), wherein the fuel volume meter of the dispensing apparatus is used to measure the differential volume of fuel dispensed to the fuel tank (amount of fuel according to fuel profile) (col. 6, ln. 13-16), stopping the dispensing apparatus automatically (via control valve (66) controlled by controller (56)) (col. 6, ln. 18-21) once the differential volume has been dispensed into the fuel tank of the apparatus as measured by the fuel volume meter (64) (when operated by controller (56) connected to fuel volume meter (64) and valve (66)) (col. 4, ln. 21-23), and notifying an officer of the differential volume added (communication between controllers (28, 56) for current fuel load data) (col. 5, ln. 43-46).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fuscone to incorporate the teachings of Wyler to have the dispensing apparatus include a fuel volume meter as described, for the purpose of providing a confirmation to the pilot that the appropriate amount of ramp fuel was added.
In re. claim 4, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 1, used in the fueling of an aircraft (A) (fig. 1).
In re. claim 5, Fuscone as modified by Wyler (see Wyler) teach the method according to claim 4, wherein, after dispensing of the differential volume, a pilot or other officer of the aircraft is advised of the fuel gauge readings taken after dispensing of the initial quantity of fuel and after waiting for the settling period to elapse, and the differential volume of fuel that has been dispensed in order to satisfy the pilot or other officer that the aircraft is carrying the desired total quantity of fuel (communication between controllers (28, 56) for current fuel load data) (col. 5, ln. 43-46).
In re. claim 6, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 5, wherein the quantities of fuel are expressed in weight of fuel (e.g. tonnes).
In re. claim 7, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 4, wherein the step of calculating a differential volume of fuel takes into account changes in the quantity of fuel required to be dispensed to the aircraft (includes taxing fuel consumption) (para [0054]).
In re. claim 8, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 1, wherein the step of calculating includes applying an adjustment to compensate for potential metering inaccuracies (adjustments made by the captain regarding more up-to-date information on cargo weight and passenger numbers) (para [0054]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone as modified by Wyler as applied to claim 1 above, and further in view of Anderberg (US 6,119,058).

In re. claims 2-3, Fuscone as modified by Wyler fail to disclose the step of calculating takes into account the density of the fuel being dispensed and the dispensing apparatus includes a fuel density meter.
Anderberg teaches the step of calculating takes into account the density of the fuel being dispensed (col. 5, ln. 20-22), wherein the dispensing apparatus includes a fuel density meter (central computer unit calculation of density understood to be equivalent to a fuel density meter) (col. 5, ln. 20-22).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fuscone as modified by Wyler to incorporate the teachings of Anderberg to have the step of calculating take into account the density of the fuel being dispensed and the dispensing apparatus include a fuel density meter, for the purpose of providing temperature related fuel information, improving the accuracy of the fuel information.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argues Fuscone is silent on the concept of settling periods. Even if the time between uploading the initial and additional amounts of fuel could be considered a settling period, Fuscone makes no comment whatsoever that a settling period should be avoided after uploading the additional amount of fuel to check if the total desired fueling level has been reached. This is particularly relevant, because Fuscone must be read through the eyes of a skilled person, who will in accordance with the state-of-the-art practice await the end of a second settling period before making a final fuel determination.  
In the applicant’s specification (pg. 2, ln. 8-11), a settling period is defined as 10 or more minutes after an initial quantity of fuel has been added, depending upon the aircraft type and other factors.  As the waiting period after the initial fuel quantity in Fuscone is 2-3 hours (para [0005]), the period is understood to encompass applicant’s definition of a settling period.  Furthermore, Fuscone does not mention a second settling period, nor has the applicant cited such a second settling period.  Additionally, the applicant argues that Fuscone “is silent to the concept of settling periods” but one having ordinary skill in the art would “still await the end of a second settling period” when viewing the disclosure of Fuscone.  It is unclear how the applicant can come to both conclusions.  Therefore, the argument is considered non-persuasive.
Applicant argues the subject matter of claim 1 specifically teaches to avoid a further settling period after the differential volume has been uploaded to the apparatus. This concept is not shown or described in Fuscone and instead it is believed that the known and common practice of waiting for a second settling period would be used in Fuscone.  
As stated in the 112 rejection above, it is unclear what is encompassed by a further settling period, as such further settling period is not described in the applicant’s disclosure.  Furthermore, Fuscone does not mention a second settling period, nor has the applicant cited such a second settling period.  Therefore, the argument is considered non-persuasive.
Applicant argues Wyler suggests that all fuel is uploaded at the same time in accordance with the fuel profile, and there is no suggestion that a differential volume should be uploaded after uploading an initial volume of fuel (less than required by the fuel profile).
The examiner notes that the primary reference to Fuscone discusses adding the differential volume, while Wyler provides an apparatus well known in the art for dispensing the fuel.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues It is our view that a skilled person, when combining Fuscone and Wyler (which we dispute would be an obvious thing to do), would still await the end of a further, second settling period, entirely in line with established practice in the industry.
Fuscone does not mention a second settling period, nor has the applicant cited such a second settling period.  Additionally, the applicant has thus argued that Fuscone “is silent to the concept of settling periods” but one having ordinary skill in the art would “still await the end of a further, second settling period” when viewing the disclosure of Fuscone.  It is unclear how the applicant can come to both conclusions.  Therefore, the argument is considered non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647